BARHAM, J.,
concurs. The exception of no cause of action is good but both the trial court and the appellate court erred in sustaining the plea of prescription and we should so hold explicitly. The provision for instituting an election contest “within two days” after promulgation of the returns means within the two legal days which follow the day of the promulgation— not within 48 hours after the hour of promulgation. R.S. 18:364 repeatedly and pointedly makes distinctions between days and hours for the purpose of computing time lapses. No case holds to the contrary and if one did it would be erroneous and deserving of being overruled because of the express language of the statute.